Exhibit 10.1

 

EXECUTION VERSION

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of September 30, 2013 (this “2013 Joinder
Agreement”), by and among the lender party hereto, as the Initial 2019 Term
Lender (as defined below), SPRINGLEAF FINANCIAL FUNDING COMPANY, an Indiana
corporation (the “Borrower”), each Guarantor and BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of April 21, 2010, as amended and restated as of May 10, 2011 (as may
be further amended, restated, supplemented or otherwise modified, refinanced or
replaced from time to time, the “Credit Agreement”), among the Borrower,
Springleaf Finance Corporation, an Indiana corporation (“Springleaf”), the
Subsidiary Guarantors, the Lenders party thereto, Bank of America, N.A. as
Administrative Agent and Collateral Agent and the other parties named therein
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, pursuant
to Section 2.13 (a) of the Credit Agreement, the Borrower may establish New Loan
Commitments by, among other things, entering into one or more Joinder Agreements
with one or more New Loan Lenders (each New Loan Lender holding a New Loan made
pursuant hereto, a “2019 Term Lender”, the New Loan Commitments made pursuant
hereto, the “2019 Term Loan Commitments”, and the New Loans made pursuant
hereto, the “2019 Term Loans”), as applicable;

 

WHEREAS, the Borrower has requested that Bank of America, N.A., as a New Loan
Lender (in in such capacity, the “Initial 2019 Term Lender”), make 2019 Term
Loans to the Borrower in an aggregate principal amount of $750,000,000;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The Initial 2019 Term Lender hereby agrees to make a 2019 Term Loan to the
Borrower in the aggregate principal amount of its 2019 Term Loan Commitment set
forth on Schedule A annexed hereto, on the terms set forth below, subject to
satisfaction of the conditions set forth in Exhibit A hereto (the date such
conditions are satisfied and the 2019 Term Loans are made, the “2013 Joinder
Effective Date”) on the 2013 Joinder Effective Date.

 

The Initial 2019 Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the most recently delivered financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this 2013 Joinder
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other 2019 Term Lender or any other Lender or agent
and

 

--------------------------------------------------------------------------------


 

based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) appoints and authorizes the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the Collateral
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a 2019 Term Lender.

 

The 2019 Term Loans shall have the following terms:

 

1.                                      Applicable Rate.  The Applicable Rate
for each 2019 Term Loan shall be the following:

 

2019 Term Loans

 

Eurodollar
Loans

 

Base Rate
Loans

 

3.50%

 

2.50

%

 

2.                                      Maturity Date; Repayment of Loans.  The
Maturity Date of the 2019 Term Loans shall be the sixth anniversary of the 2013
Joinder Effective Date (the “2019 Term Loan Maturity Date”).  The Borrower shall
repay to the 2019 Term Lenders the aggregate principal amount of all outstanding
2019 Term Loans on the 2019 Term Loan Maturity Date, or if such date is not a
Business Day, the immediately preceding Business Day.

 

3.                                      Termination of Commitments.  The 2019
Term Loan Commitments shall be automatically and permanently reduced to zero on
the 2013 Joinder Effective Date immediately following the Borrowing made on the
2013 Joinder Effective Date.

 

4.                                      Mandatory Prepayments.  The 2019 Term
Loans shall be subject to mandatory prepayments on the same basis as Loans as
set forth in Section 2.03(b) of the Credit Agreement.

 

5.                                      Optional Prepayments. The 2019 Term
Loans may be optionally prepaid as set forth in Section 2.03(a) of the Credit
Agreement.

 

6.                                      Separate Series.  2019 Term Loans shall
be deemed outstanding as a separate Series of Loans under the Credit Agreement.

 

7.                                      Availability.  The 2019 Term Loans shall
be denominated in Dollars and made in a single drawing on the 2013 Joinder
Effective Date.  Amounts of the 2019 Term Loans repaid or prepaid may not be
reborrowed.

 

2

--------------------------------------------------------------------------------


 

8.                                      Use of Proceeds.  All of the proceeds of
the 2019 Term Loans will be used to make a voluntary prepayment of the Initial
Loans outstanding immediately after giving effect to the transactions
contemplated by this 2013 Joinder Agreement.

 

9.                                      Credit Agreement Governs.  Except as set
forth in this 2013 Joinder Agreement, the 2019 Term Loans shall have the same
terms, rights and benefits as other Loans as set forth in the Credit Agreement,
shall rank pari passu in right of payment and security with such other Loans,
and shall be deemed to be Loans for purposes of the Credit Agreement.

 

10.                               Additional Amendments to the Credit Agreement.

 

(a)                                 The following defined terms are added to
Section 1.01 of the Credit Agreement in appropriate alphabetical order:

 

“2013 Engagement Letter” means the letter agreement, dated September 17, 2013,
among Springleaf and the Arranger, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

“2013  Joinder Agreement” means the Joinder Agreement dated September 30, 2013
among the Borrower, the Guarantors, the Administrative Agent and the New Loan
Lender party thereto.

 

“2013 Joinder Effective Date” has the meaning provided in the 2013 Joinder
Agreement.

 

“2019 Term Loan” means the term loans made pursuant to the 2013 Joinder
Agreement.  The aggregate amount of the 2019 Term Loans as of the 2013 Joinder
Effective Date is $750,000,000.

 

“2019 Term Loan Facility” means the aggregate principal amount of the 2019 Term
Loans of all Lenders outstanding at such time.

 

“Eligible Assets” means:

 

(i)                                     prior to the Initial Loan Repayment
Date, those Loan Receivables owing to Qualifying Subsidiary Guarantors in the
ordinary course of their business that are (A) owned, beneficially and of
record, by a Qualifying Subsidiary Guarantor, free and clear of any Liens of any
kind (other than liens in favor of the Borrower pursuant to the Intercompany
Security Documents), (B) pledged to the Borrower pursuant to the Intercompany
Security Documents and over which the Borrower has a perfected first priority
Lien and (C) used to compute the Borrowing Base; and

 

(ii)                                  on and following the Initial Loan
Repayment Date, those Loan Receivables and Retained Securities owing to
Qualifying Subsidiary Guarantors (or, with respect to Retained Securities, by
Subsidiaries thereof) in the ordinary course of their business that are
(A) owned, beneficially and of record, by a Qualifying Subsidiary Guarantor (or,
with respect to Retained Securities, by a Subsidiary

 

3

--------------------------------------------------------------------------------


 

thereof), free and clear of any Liens of any kind (other than liens in favor of
the Borrower pursuant to the Intercompany Security Documents), (B) pledged to
the Borrower pursuant to the Intercompany Security Documents and over which the
Borrower has a perfected first priority Lien (or, with respect to Retained
Securities, owned by a Subsidiary of a Qualifying Subsidiary Guarantor which has
pledged the Equity Interests of such Subsidiary or, if such Subsidiary that owns
Retained Securities is prohibited from having its Equity Interests pledged to
the Borrower, of each direct and indirect parent company of such Subsidiary
owned by such Qualified Subsidiary Guarantor, each of which shall be an Eligible
Intermediate Holdco, in each case pursuant to the Intercompany Security
Documents to the Borrower on a perfected first priority basis) and (C) used to
compute the Borrowing Base.

 

“Eligible Intermediate Holdco” means a wholly owned Subsidiary of a Subsidiary
Guarantor that (x) directly or indirectly owns all of the outstanding equity
interests of a Subsidiary that owns Retained Securities, (y) is a Single Purpose
Entity and (z) shall not have any indebtedness and shall not allow any Liens on
its assets.

 

“Initial Loan Repayment Date” means the date on which all Initial Loans
outstanding under the Initial Loan Facility are paid in full.

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the 2019 Term Loan Facility with the incurrence by Springleaf or any of its
Subsidiaries of any institutional term loan financing (including through any
waiver, consent or amendment to the 2019 Term Loan Facility, but excluding, for
the avoidance of doubt, any securitization, whether in the form of a term or
conduit securitization or otherwise) for the primary purpose of prepaying or
refinancing the 2019 Term Loan Facility and having a lower weighted average
yield (excluding any arrangement or commitment fees in connection therewith)
than the weighted average yield (as determined on the same basis) of the 2019
Term Loan Facility.

 

“Retained Securities” means retained securities with an assigned CUSIP which
securities (x) are rated no less than “B” (or the then equivalent grade) by S&P
or “B2” (or the then equivalent grade) by Moody’s at the time of the relevant
Borrowing Base calculation and (y) were issued with respect to a real estate or
consumer securitization originated by Springleaf and are owned by the Subsidiary
Guarantors or their Subsidiaries.

 

(b)                                 Clause (i) of the definition of “Borrowing
Base” in Section 1.01 of the Credit Agreement is hereby amended by adding the
words “prior to the Initial Loan Repayment Date,” at the beginning of the clause
and adding the words “and the 2019 Term Loan Facility,” before the words “as of
any date of determination, the sum of:”.

 

(c)                                  The definition of “Borrowing Base” in
Section 1.01 of the Credit Agreement is hereby further amended by replacing the
period at the end of clause (i) thereof with a semicolon, adding the following
new clause (ii) and renumbering the existing clause (ii) as clause (iii):

 

4

--------------------------------------------------------------------------------


 

(ii) on or after the Initial Loan Repayment Date, with respect to the 2019 Term
Loan Facility, as of any date of determination, the sum of:

 

(a)                                 76% of Eligible Assets that arise out of
Tier 1 Real Estate Loans; plus

 

(b)                                 71% of Eligible Assets that arise out of
Tier 2 Real Estate Loans; plus

 

(c)                                  66% of Eligible Assets that arise out of
Tier 3 Real Estate Loans; plus

 

(d)                                 55% of Eligible Assets that arise out of
Eligible Other Real Estate Loans; plus

 

(e)                                75% of Eligible Assets that arise out of
Eligible Hard Secured Non-Real Estate Loans; plus

 

(f)                                   70% of Eligible Assets that arise out of
Eligible Secured Non-Real Estate Loans; plus

 

(g)                                  60% of Eligible Assets that arise out of
Eligible Other Loans; plus

 

(h)                                 70% of Eligible Assets that are Retained
Securities rated “A-” (or the then equivalent grade) or better by S&P or “A3”
(or the then equivalent grade) or better by Moody’s; plus

 

(i)                                     65% of Eligible Assets that are Retained
Securities rated less than “A-” but at least “BBB” (in each case or the then
equivalent grade) by S&P or less than “A3” but at least “Baa2” (in each case or
the then equivalent grade) by Moody’s; plus

 

(j)                                    60% of Eligible Assets that are Retained
Securities rated less than “BBB” but at least “BB” (in each case or the then
equivalent grade) by S&P or less than “Baa2” but at least “Ba2” (in each case or
the then equivalent grade) by Moody’s; plus

 

(k)                                 50% of Eligible Assets that are Retained
Securities rated less than “BB” but at least “B” (in each case or the then
equivalent grade) by S&P or less than “Ba2” but at least “B2” (in each case or
the then equivalent grade) by Moody’s; plus

 

(l)                                     100% of the amount of Unrestricted Cash
held by the Borrower; provided that amounts added to the Borrowing Base pursuant
to this clause (l) shall not exceed $500,000,000;

 

provided further that (A) no more than 25% of the Required Borrowing Base shall
consist of amounts added thereto pursuant to clauses (h), (i), (j) and (k),
(B) for purposes of determining any rating of Retained Securities, it shall be
the rating in effect at the time of the Borrowing Base calculation and
(C) following the Initial Loan Repayment Date, the Borrowing Base in effect
shall be as calculated pursuant to clause (i) above until such time as the
Borrower shall have delivered a Borrowing Base Certificate to the Administrative
Agent showing the Borrowing Base calculation as set forth in this clause (ii).

 

5

--------------------------------------------------------------------------------


 

(d)                                 Clause (ii) of the definition of “Eligible
Hard Secured Non-Real Estate Loans” in Section 1.01 of the Credit Agreement is
hereby amended by adding the words “(x) with respect to clause (i) of the
definition of ‘Borrowing Base,’” before the words “December 31, 2009” and adding
the words “and (y) with respect to clause (ii) of the definition of ‘Borrowing
Base,’ December 31, 2012” after the words “December 31, 2009”.

 

(e)                                  Clause (ii) of the definition of “Eligible
Secured Non-Real Estate Loans” in Section 1.01 of the Credit Agreement is hereby
amended by adding the words “(x) with respect to clause (i) of the definition of
‘Borrowing Base,’” before the words “December 31, 2009” and adding the words
“and (y) with respect to clause (ii) of the definition of ‘Borrowing Base,’
December 31, 2012” after the words “December 31, 2009”.

 

(f)                                   The definition of “Intercompany Security
Documents” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“Intercompany Security Documents” means a security agreement substantially in
the form of Exhibit G, together with all other agreements and documents
necessary to perfect the Borrower’s security interest in the Eligible Assets
(or, with respect to Eligible Assets consisting of Retained Securities, in the
Equity Interests of the Subsidiary which owns such Retained Securities or, if
such Subsidiary that owns Retained Securities is prohibited from having its
Equity Interests pledged to the Borrower, of each direct and indirect parent
company of such Subsidiary owned by such Qualified Subsidiary Guarantor, each of
which shall be an Eligible Intermediate Holdco).

 

(g)                                  The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the word
“and” after the words “Engagement Letter” with a comma and adding the following
at the end thereof: “, (f) the 2013 Engagement Letter and (g) the 2013 Joinder
Agreement”.

 

(h)                                 The definition of “Qualifying Subsidiary
Guarantor” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

 

“Qualifying Subsidiary Guarantor” means a Subsidiary Guarantor, designated by
the Borrower by listing such Subsidiary Guarantor on Schedule 1.01(b) or by
written notice to the Administrative Agent at least 10 Business Days prior to
the date any Loan Receivable or Retained Security referred to below is included
in a Borrowing Base Certificate, and (i) that owns and services Eligible Assets
(or, with respect to Eligible Assets consisting of Retained Securities, for
which a Subsidiary thereof owns and services Eligible Assets), (ii) whose
Eligible Assets (or, with respect to Eligible Assets consisting of Retained
Securities, whose Subsidiary’s Eligible Assets) are not then subject to any Lien
(other than Liens in favor of the Borrower pursuant to the Intercompany Security
Documents) and (iii) that maintains a separate independent existence from the
Borrower.  As of the Restatement Effective Date, each of the Qualifying
Subsidiary Guarantors are set forth on Schedule 1.01(b).

 

(i)                                     The definition of “Required Borrowing
Base” in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety and replaced with the following:

 

“Required Borrowing Base” means:

 

6

--------------------------------------------------------------------------------


 

(i)            prior to the Initial Loan Repayment date, at any time, an amount
equal to an amount of Loan Receivables that would qualify as Eligible Assets
under clauses (i)(A) and (i)(B) of the definition thereof and are the type of
Loan Receivables specified in clauses (i)(a) through (i)(g) of the definition of
Borrowing Base, and which, after applying the percentage discounts in clause
(i) of the definition of Borrowing Base at such time plus Unrestricted Cash held
by the Borrower not to exceed $500,000,000, would not be less than the
Outstanding Amount; provided that the amount of the Eligible Assets (after
giving effect to the applicable advance rates) that are included in the Required
Borrowing Base for each Subsidiary Guarantor shall not exceed the outstanding
balance of the Intercompany Secured Loan owed to the Borrower by such Subsidiary
Guarantor at such time; and

 

(ii)           on and after the Initial Loan Repayment Date, at any time, an
amount equal to an amount of Loan Receivables and Retained Securities that would
qualify as Eligible Assets under clauses (ii)(A) and (ii)(B) of the definition
thereof and are the type of Loan Receivables and Retained Securities specified
in clauses (ii)(a) through (ii)(k) of the definition of Borrowing Base, and
which, after applying the percentage discounts in clause (ii) of the definition
of Borrowing Base at such time plus Unrestricted Cash held by the Borrower not
to exceed $500,000,000, would not be less than the Outstanding Amount; provided
that the amount of the Eligible Assets (after giving effect to the applicable
advance rates) that are included in the Required Borrowing Base for each
Subsidiary Guarantor shall not exceed the outstanding balance of the
Intercompany Secured Loan owed to the Borrower by such Subsidiary Guarantor at
such time.

 

(j)            On and after the Initial Loan Repayment Date, the definition of
“Single Purpose Entity” in Section 1.01 of the Credit Agreement is hereby
amended by adding the words “or any other Subsidiary of Springleaf” after the
words “with respect to the Borrower”.

(k)           The first sentence of Section 5.15(b) of the Credit Agreement is
hereby amended and restated in its entirety and replaced with the following:

 

“The provisions of the Intercompany Security Documents are effective to create
in favor of the Borrower a legal, valid and enforceable first priority Lien on
all right, title and interest of the Qualifying Subsidiary Guarantors in the
Eligible Assets (or, with respect to Eligible Assets consisting of Retained
Securities, in the Equity Interests of the Subsidiary which owns such Retained
Securities or, if such Subsidiary that owns Retained Securities is prohibited
from having its Equity Interests pledged to the Borrower, of each direct and
indirect parent company of such Subsidiary owned by such Qualified Subsidiary
Guarantor, each of which shall be an Eligible Intermediate Holdco) pledged
pursuant thereto.”

 

(l)            Section 6.10 of the Credit Agreement is hereby amended by
replacing the word “or” before clause (y) with a comma and adding the following
after the words “originated in the United States”:

 

“or (z) on or following the Initial Loan Repayment Date, any Subsidiary of
Springleaf (other than an Excluded Subsidiary) shall be formed or established
that owns any

 

7

--------------------------------------------------------------------------------


 

Retained Securities, or that owns any Subsidiary that owns any Retained
Securities, that are included in the Borrowing Base at such time”.

 

(m)          Section 6.10(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety and replaced with the following:

“(i)          promptly cause such Subsidiary to duly execute and deliver to the
Administrative Agent an executed joinder agreement to this Agreement in the
capacity as a Subsidiary Guarantor, and if such Subsidiary pledges Eligible
Assets (or, with respect to Eligible Assets consisting of Retained Securities,
if such Subsidiary pledges the Equity Interests of the Subsidiary which owns
such Retained Securities or, if such Subsidiary that owns Retained Securities is
prohibited from having its Equity Interests pledged to the Borrower, pledges the
Equity Interests of each Eligible Intermediate Holdco), to an Intercompany
Secured Loan Agreement and the Intercompany Security Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent; and”.

 

(n)           Section 7.01(a)(vi) of the Credit Agreement shall be amended and
restated in its entirety upon and after the Initial Loan Repayment Date and
replaced with the following:

 

“(vi)        refinancings, refundings, extensions, renewals or replacements (or
successive refinancings, refundings, extensions, renewals or replacements) of
any Lien permitted by this Section 7.01(a) for amounts not exceeding (A) the
principal amount of the Indebtedness so refinanced, refunded, extended, renewed
or replaced at the time of the refinancing, refunding, extension, renewal or
replacement thereof, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement, and covering only the same property theretofore securing the
same;”

 

(o)           Section 7.01 of the Credit Agreement is further amended by adding
the following new clauses (d) and (e):

 

“(d)         Prior to the Initial Loan Repayment Date, Springleaf and its
Subsidiaries shall not at any time exercise their option to allocate prepayments
pursuant to Section 2.03 to the 2019 Term Loans.

 

(e)           At any time prior to the one-year anniversary of the 2013 Joinder
Effective Date, Springleaf and its Subsidiaries shall not (i) effect a Repricing
Transaction, (ii) exercise their option under Section 2.03(b)(i) to repay 2019
Term Loans in connection with a Repricing Transaction rather than to pledge
additional Loan Receivables or Retained Securities or (iii) exercise their
option under Section 2.03(b)(ii) to repay 2019 Term Loans in connection with a
Repricing Transaction rather than to make additional Intercompany Secured Loans,
unless, in each case, the applicable repayment is made at 101.0% of the
principal amount of 2019 Term Loans so repaid.”

 

(p)           Section 7.02 of the Credit Agreement shall cease to have any
further force and effect upon and after the Initial Loan Repayment Date.

 

8

--------------------------------------------------------------------------------


 

(q)           Section 7.04 of the Credit Agreement is hereby amended by adding
the words “, and shall not permit any Lien to exist upon the Borrower’s assets”
before the period at the end thereof.

 

(r)            The Credit Agreement is hereby amended by (i) deleting the
definition of “Eligible Loan Receivables” in Section 1.01 thereof and
(ii) replacing each reference therein to “Eligible Loan Receivables” with
“Eligible Assets”.

 

11.          Proposed Borrowing.  This 2013 Joinder Agreement represents the
Borrower’s request to borrow 2019 Term Loans from the Initial 2019 Term Lender
as follows (the “Proposed Borrowing”):

 

(a)           Business Day of Proposed Borrowing:  September 30, 2013

 

(b)           Amount of Proposed Borrowing:  $750,000,000

 

(c)           Interest rate option:  Eurodollar Rate Loans with an initial
Interest Period of one month.

 

12.          Initial 2019 Term Lender.  The Initial 2019 Term Lender
acknowledges and agrees that upon its execution of this 2013 Joinder Agreement
and the making of its 2019 Term Loan, that the Initial 2019 Term Lender (to the
extent it is not already a Lender) shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

13.          Borrower’s Certifications.  By its execution of this 2013 Joinder
Agreement, the Borrower hereby certifies that:

 

(a)           The representations and warranties of Springleaf, the Borrower and
the Subsidiary Guarantors contained in Article V or any other Loan Document are
true and correct in all material respects (except where such representations and
warranties are qualified by materiality, in which case they are true and correct
in all respects) on and as of the 2013 Joinder Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
where such representations and warranties are qualified by materiality, in which
case they are true and correct in all respects) as of such earlier date;

 

(b)           As of the 2013 Joinder Effective Date and after giving effect to
the making of the 2019 Term Loans, no Default or Event of Default exists and is
continuing, or would result from the making of the 2019 Term Loans or from the
application of the proceeds thereof; and

 

(c)           As of the 2013 Joinder Effective Date and after giving effect to
the making of the 2019 Term Loans, the Outstanding Amount does not exceed the
Borrowing Base as reflected in the Borrowing Base Certificate most recently
delivered pursuant to Section 6.02(e) of the Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

14.          Notice.  For purposes of the Credit Agreement, the initial notice
address of the Initial 2019 Term Lender shall be as set forth below its
signature below.

 

15.          Recordation of the 2019 Term Loans.  Upon execution and delivery
hereof, the Administrative Agent will record the 2019 Term Loans made by the
Initial 2019 Term Lender in the Register.

 

16.          Amendment, Modification and Waiver.  This 2013 Joinder Agreement
may not be amended, modified or waived except in accordance with Section 11.01
of the Credit Agreement.

 

17.          Entire Agreement.  This 2013 Joinder Agreement, the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

18.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

19.          Severability.  Any term or provision of this 2013 Joinder Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this 2013 Joinder Agreement or affecting the validity or
enforceability of any of the terms or provisions of this 2013 Joinder Agreement
in any other jurisdiction. If any provision of this 2013 Joinder Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as would be enforceable.

 

20.          Conformed Credit Agreement.  For purposes of reference and
convenience only, attached as Exhibit B hereto is an unofficial conformed copy
of the Credit Agreement (with stricken text indicated textually in the same
manner as the following example:  and added text indicated textually in the same
manner as the following example: double-underlined text) which contains the
changes to the Credit Agreement resulting from the effectiveness of the 2019
Term Loans.  In the event of a conflict between the attached conformed Credit
Agreement and this 2013 Joinder Agreement, this 2013 Joinder Agreement shall
control.

 

21.          Effect of Agreement.  Except as expressly set forth herein,
(i) this 2013 Joinder Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or any other agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect.  Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted

 

10

--------------------------------------------------------------------------------


 

by it pursuant to the Pledge Agreement.  This 2013 Joinder Agreement shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the 2013 Joinder Effective Date, all references to the Credit Agreement in
any Loan Document and all references in the Credit Agreement to “this 2013
Joinder Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as modified by this 2013 Joinder Agreement.  Each of the Loan
Parties hereby consents to this 2013 Joinder Agreement and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as modified hereby.

 

22.          Counterparts.  This 2013 Joinder Agreement may be executed in
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this 2013 Joinder Agreement as of the date first
above written.

 

 

SPRINGLEAF FINANCIAL FUNDING COMPANY

 

 

 

 

 

By:

/s/ Minchung (Macrina) Kgil

 

Name:

Minchung (Macrina) Kgil

 

Title:

Chief Financial Officer

 

 

 

 

 

SPRINGLEAF FINANCE CORPORATION, as Guarantor

 

 

 

 

 

By:

/s/ Minchung (Macrina) Kgil

 

Name:

Minchung (Macrina) Kgil

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

The following entities, each as a Subsidiary Guarantor:

 

 

 

 

Springleaf Finance Management Corporation

 

Springleaf Financial Services of Alabama, Inc.

 

Springleaf Financial Services of Arizona, Inc.

 

Springleaf Financial Services of Arkansas, Inc.

 

Springleaf Financial Services of New Hampshire, Inc.

 

Springleaf Financial Services, Inc.

 

Springleaf Documentation Services, Inc.

 

Springleaf Auto Finance, Inc. (TN)

 

Springleaf Financial Services of Florida, Inc.

 

Springleaf Financial Services of Hawaii, Inc.

 

Springleaf Financial Services of Illinois, Inc.

 

Service Bureau of Indiana, Inc.

 

Springleaf Financial Technology, Inc.

 

Springleaf Financial Services of Indiana, Inc.

 

Springleaf Finance Commercial Corp.

 

Springleaf Financial Services of America, Inc. (IA)

 

Springleaf Financial Services of Louisiana, Inc.

 

Springleaf Financial Services of Massachusetts, Inc.

 

Springleaf Finance, Inc.

 

MorEquity, Inc.

 

Springleaf Financial Services of New York, Inc.

 

Springleaf Financial Services of America, Inc. (DE)

 

Springleaf Financial Services of North Carolina, Inc.

 

Springleaf Financial Services of Ohio, Inc.

 

Springleaf Financial Services of Pennsylvania, Inc.

 

Springleaf Financial Services of South Carolina, Inc.

 

Springleaf Auto Finance, Inc. (DE)

 

State Financial Services - Springleaf, Inc.

 

Springleaf Financial Services of Utah, Inc.

 

Springleaf Financial Services of Washington, Inc.

 

Springleaf Home Equity, Inc. (WV)

 

Springleaf Financial Services of Wisconsin, Inc.

 

Springleaf Financial Services of Wyoming, Inc.

 

Springleaf Financial Cash Services, Inc.

 

Springleaf Financial Services of America, Inc. (NC)

 

Springleaf Home Equity, Inc. (DE)

 

 

 

 

 

By:

/s/ Minchung (Macrina) Kgil

 

 

Name: Minchung (Macrina) Kgil

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

 

Name: Mollie S. Canup

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Initial 2019 Term Lender

 

 

 

 

 

 

By:

/s/ Andrew C. Karp

 

 

Name: Andrew C. Karp

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of Initial 2019 Term
Lender

 

Type of Commitment

 

Amount

 

Bank of America, N.A.

 

2019 Term Loan Commitment

 

$

750,000,000

 

 

 

Total:

 

$

750,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Conditions

 

This 2013 Joinder Agreement shall become effective upon the satisfaction each of
the following conditions:

 

a)             the Administrative Agent shall have received counterparts of this
2013 Joinder Agreement executed by the Administrative Agent, the Borrower, the
Guarantors and the Initial 2019 Term Lender;

 

b)             the Administrative Agent shall have received from the Borrower a
certificate of a Responsible Officer of the Borrower confirming that the
conditions set forth in Section 2.13 of the Credit Agreement are satisfied;

 

c)              the Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified, if applicable, by the
Secretary of State of the state of its incorporation or organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the 2013
Joinder Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the 2013 Joinder Effective Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a Responsible Officer executing the
certificate pursuant to clause (ii) above;

 

d)             the Lead Arranger (as defined in that certain Engagement Letter
dated September 17, 2013 to which Springleaf is a party) shall have been paid
such fees as the Lead Arranger and Springleaf have separately agreed to and
Springleaf shall have paid all reasonable out of pocket costs and expenses of
the Lead Arranger and the Administrative Agent in connection with the
preparation, negotiation and execution of this 2013 Joinder Agreement (including
the reasonable fees and expenses of Cahill Gordon & Reindel LLP as counsel to
the Administrative Agent);

 

e)              the Administrative Agent shall have received from each of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties and
(ii) in-house counsel of Springleaf, an executed legal opinion covering such
matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Conformed Credit Agreement

 

[see attached]

 

--------------------------------------------------------------------------------